FILE COPY




   BRIAN QUINN
    Chief Justice
                                     Court of Appeals                               VIVIAN LONG
                                                                                        Clerk

JAMES T. CAMPBELL
      Justice
                                      Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                    Potter County Courts Building                   P. O. Box 9540
                                                                                      79105-9540
                                     501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                       Amarillo, Texas 79101-2449                     (806) 342-2650

                                    www.txcourts.gov/7thcoa.aspx

                                         January 28, 2015

Shannon Brady Geihsler                             Jeffrey S. Ford
Attorney at Law                                    Assistant Criminal District Attorney
1001 Main Street, Suite 803                        P.O. Box 10536
Lubbock, TX 79401-3322                             Lubbock, TX 79408
* DELIVERED VIA E-MAIL *                           * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00360-CR
          Trial Court Case Number: 2014-401,146

Style: Shelly Blair v. The State of Texas

Dear Counsel:

          The following was filed Wednesday, January 28, 2015 in the captioned appeal:

                     Reporter’s Record (12 volumes)

                                                      Very truly yours,
                                                      Vivian Long
                                                      VIVIAN LONG, CLERK

 xc:       Barbara Sucsy (DELIVERED VIA E-MAIL)
           Honorable Bradley S. Underwood (DELIVERED VIA E-MAIL)
           Janette Bills (DELIVERED VIA E-MAIL)